Citation Nr: 0827328	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-36 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had recognized guerilla service and Regular 
Philippine Army service from April 1945 to June 1946.  The 
veteran died in July 2002, and the veteran's surviving spouse 
is the appellant in this matter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the VA 
Regional Office (RO) in Manila, Republic of the Philippines.

The issue of service connection for the cause of the 
veteran's death is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  It is certified that the veteran's only recognized 
service was with a Philippine guerrilla unit and the Regular 
Philippine Army from April 1945 to June 1946. 

2.  The veteran died in July 2002; at the time of his death, 
no claim for VA benefits was pending.

3.  A claim for accrued benefits was not filed until June 
2005, more than one year following the death of the veteran.


CONCLUSIONS OF LAW

1.  The veteran's service is not qualifying service for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 1521, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2007).

2.  The legal requirements for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the June 2006 rating action 
from which this portion of the appeal originates, VA provided 
the appellant with the notice contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in a July 2005 
correspondence.  The notice was fully compliant with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and there are 
no notice or timing deficiencies in this case.  Even if there 
were a deficiency, as explained in further detail below, the 
facts are not in dispute as to either of the two claims 
decided herein, and both must be denied as a matter of law.  
In such a circumstance, VA is not required to provide notice 
under 38 U.S.C.A. § 5103(a).  See VAOPGCPREC 5-2004; 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)(ii)).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that VA has complied with any such obligation.  In this 
regard the Board points out that, inasmuch as under the 
undisputed facts neither claim can be substantiated as a 
matter of law, there is no assistance VA can offer to assist 
in substantiating the claims.  See VAOPGCPREC 5-2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Eligibility for death pension benefits

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).

The record includes a United States service department 
verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant does 
not contend that the veteran had periods of active service 
for VA purposes other than those reflected in service 
documents of record.

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  However, it is not 
qualifying service for VA pension benefits.  38 U.S.C.A. §§ 
107, 1521; 38 C.F.R. §§ 3.40, 3.41.

The service department has certified that the deceased 
veteran had recognized guerrilla service and service in the 
Regular Philippine Army from April 1945 to June 1946.  
However, under the controlling law and regulations outlined 
above, his service as a guerilla or member of the Regular 
Philippine Army (while qualifying for VA compensation 
benefits) is not qualifying service for the pension benefit 
sought.  In cases such as this, where the law is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).  Applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a).

A February 1993 Board decision determined that new and 
material evidence had not been submitted to reopen the 
following claims: service connection for residuals of 
fracture of the left femur, tibia and fibula; residuals of a 
laceration wound of the left leg; residuals of a shell 
fragment wound of the left lower stomach; service connection 
for rheumatoid arthritis; service connection for lumbago with 
neuralgia; residuals of a splinter wound of the left arm; and 
residuals of a fracture of the right 2nd, 3rd, and 4th 
metatarsals.

The veteran subsequently raised each of those issues at 
various points through the years.  Each time, and as the 
veteran rarely submitted any actual medical evidence or new 
contentions, the RO informed him that he had to submit new 
and material evidence before VA would address the claim 
again.  The last communication in this regard is dated in 
April 2002, and informed the veteran that as the evidence 
failed to establish service incurrence of his claimed 
conditions, new and material evidence must be submitted.  At 
various points he also claimed entitlement to pension 
benefits, but was informed on several occasions that he was 
not eligible for such benefits as he lacked the type of 
qualifying service; he was last informed of this in a March 
2002 communication.

The veteran died in July 2002.  VA did not receive notice of 
his death until the appellant provided it in December 2004.  
No document was filed or communication received from any 
source between April 2002 and December 2004.  In June 2005 
the appellant submitted a VA Form 21-534, which the RO 
properly construed to constitute a claim for accrued 
benefits.

As suggested above, arguably there was no claim pending at 
the time of the veteran's death.  The RO's March 2002 
communication explained to him that he was not eligible for 
VA pension benefits.  The April 2002 communication explained 
to him that evidence was needed in order to proceed with his 
claims.  He did not respond to either communication.  

Assuming that claims for VA pension and compensation benefits 
were pending at the time of his death, it is clear that the 
appellant did not file her application for accrued benefits 
within one year of the veteran's death.  To the contrary, the 
application was received in June 2005, more than 2 years 
after his death.  In fact, she first communicated with VA at 
all in December 2004.  Given that the appellant did not file 
her application for accrued benefits within one year after 
the date of his death, the law is clear that she is not 
legally entitled to this benefit.  38 C.F.R. § 3.1000(c); see 
38 C.F.R. § 3.152(b).  The law pertaining to eligibility for 
accrued benefits is dispositive of this issue.  Consequently, 
and as with the issue discussed in the prior section, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.

The appellant does not contend that she was unaware that she 
had to file a claim for accrued benefits within one year 
after the veteran's death.  Even if she were unaware of this 
requirement, the Court has held that alleged ignorance cannot 
be used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
See also Velez v. West, 11 Vet. App. 148, 156-57 (1998). 


ORDER

Basic eligibility for VA nonservice-connected death benefits 
is denied.

Entitlement to accrued benefits is denied.


REMAND

As noted previously, the veteran died in July 2002.  
According to his death certificate, he died of cardiac 
dysrhythmia probably secondary to coronary artery disease; as 
well as from sepsis secondary to diabetic foot gangrene 
resulting from Type 2 diabetes mellitus.

The service medical records are silent for any reference to 
complaints, findings or diagnoses of cardiovascular problems 
or diabetes.  When examined in May 1945, his cardiovascular 
system was considered normal, and no endocrine disturbances 
were found.  The only defect found was a facial scar.  His 
discharge examination found no evidence of cardiovascular or 
endocrine abnormalities.

There is no post-service medical evidence of diabetes 
mellitus until 1988, or of cardiovascular disease until 1989.  
Private treatment records covering the period since 1978 show 
that he fractured his left leg in 1978 in a work-related 
accident, and required open reduction of the injury.  In 1988 
he was treated for peripheral neuritis of both lower 
extremities.  In 1989 and 1992 he developed cellulitis of the 
left leg.  From 1998 he was treated for diabetic neuropathy 
of both legs.  The records show that in 1989 and 1992, he was 
noted to have hypertension.  The post-service records also 
document treatment in 2000 for rheumatoid arthritis.  None of 
the medical records on file suggest a relationship between 
diabetes or any cardiovascular disorder and service.  In no 
statement made during his lifetime did the veteran allege the 
onset of cardiovascular or diabetes symptoms in service or at 
any point prior to the 1980s.  He never contended that any of 
the disorders which ultimately proved fatal were in any way 
related to service.  

The appellant, who first met the veteran in 1994 or 1995, 
essentially contends that the veteran suffered wounds to his 
left arm and left lower stomach in service, and that those 
wounds in some manner contributed to his death.  In 
connection with her claim, she requested that VA obtain 
records from Dr. N. Lara, and from the Chong Hua Hospital.  
The Board notes that Dr. Lara has provided summaries of his 
treatment of the veteran, but has not supplied the underlying 
records.  The Chong Hua Hospital is the facility at which the 
veteran died.  No records have been obtained from that 
facility.

The appellant has also requested that VA obtain records from 
Dr. M. Falcon, who in an October 1988 affidavit purports to 
have treated the veteran in 1942 for left arm and stomach 
injuries, and who claims to have treated the veteran in 1950 
for rheumatoid arthritis.  She appears to suggest that the 
rheumatoid arthritis is related both to service, and to the 
veteran's death.

VA's duty to assist includes reasonable efforts to obtain 
relevant private medical records adequately identified by the 
appellant and for which authorization is provided.  38 C.F.R. 
§ 3.159(c)(1).  The Board finds that the records from the 
Chong Hua Hospital in particular, given that they would 
pertain to the circumstances surrounding the veteran's death, 
are potentially relevant and should be obtained.  Although it 
is far less clear whether any records from Drs. Falcon or 
Lara would be relevant, on remand the RO should attempt to 
obtain records from those sources as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that she identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, to 
specifically include Drs. M. Falcon and 
N. Lara, and the Chong Hua Hospital, who 
may possess additional records for the 
veteran pertinent to the claim remaining 
on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, to include from Drs. 
M. Falcon and N. Lara, and the Chong Hua 
Hospital, which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and ask her to provide 
a copy of the outstanding medical 
records.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


